 70DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt the time of the hearing herein, the Employer employed2machinists. It appears that thereafter and at the time of theelection only 1 such employee was employed. As it would becontrary to the settled policy of the Board to certify a repre-sentative for bargaining purposes in a unit consisting of only1employee, we find that, in view of the changed circum-stances, a machinists unit is no longer appropriate. Accord-ingly,we shall grant the Employer's motion to that extent,and revoke the certification for a machinists unit.'As for the welders unit, consisting of two employees, nosuch policy considerations apply. Because no timely objectionsto the election had been filed, we see no justification for dis-turbing the IAM certification for the welders unit. Accordingly,we shall deny the Employer's motion in this respect.ORDERUpon the basis of the above findings of fact and the entirerecord in this case, the National Labor Relations Board herebyorders that the certification issued in Case No. 11-RC-453 toInternational Association of Machinists, Lodge No. 183, AFL,as the collective-bargaining representative of machinists of theVirginia -Carolina Chemical Corporation, Richmond, Virginia,be, and it hereby is, revoked, and that the Employer's motion inall other respects be, and it hereby is, denied.Members Houston and Styles took no part in the considera-tion of the above Supplemental Decision and Order.BAs the effect of our decision is to deny severance of the machinist from the production andmaintenance unit, he remains part of that unit which is now covered by the certification issuedto International Union of Mine, Mill & Smelter Workers, Local Union No. 863. The outcomeof the election in the production and maintenance unit would not have been affected by themachinist's vote.J.A.,M. D., AND R. A. WASSERMAN d/b/a MARYLANDSPORTSWEAR COMPANYandAMALGAMATED CLOTHINGWORKERS OF AMERICA, C.I.O. Case No. 10-CA-1421. April15, 1953DECISION AND ORDEROn January 23, 1953, Trial Examiner Lee J. Best issued hisIntermediate Report in the above-entitled proceeding findingthat the Respondent had engaged in and wasengagingin certainunfair labor practices in violation of Section 8 (a) (1) and (3) ofthe Labor Management Relations Act, as amended, and recom-mending that the Respondent cease and desist therefrom andtake certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto. Thereafter, the Respondentfiled exceptions to the Intermediate Report and a supportingbrief.104 NLRB No. 7. MARYLAND SPORTSWEAR COMPANY71Pursuant to the provisions of Section 3 (b) of the NationalLabor Relations Act, the Board has delegated its powers inconnection with this proceeding to a three-member panel.[Members Houston, Murdock, and Styles].The Board has reviewed the rulings of the Trial Examinermade at the hearing and finds that no prejudicial error wascommitted.' The rulings are hereby affirmed. The Board hasconsidered the Intermediate Report,' the exceptions' and brief,and the entire record in this case, and hereby adopts the find-ings, conclusions, and recommendations of the Trial Examinerwith the following additions and modifications.4We agree with the Trial Examiner that the discharge ofBizzell, Justice, and Moyer, and the layoff and subsequent dis-charge of Maloy, constituted discrimination within the meaningof Section 8 (a) (3) and (1) of the Act, but we emphasize the fol-lowing reasoning and additional facts with respect to the findingsconcerning Bizzell, Justice, and Maloy.Ada B. Bizzell:This employee was described by a formersupervisor, whose testimony was not refuted, as a "very good,fast operator" who frequently did sample shirts because of thequality of her work. Fellow employees described her as a"steady, fast worker" who would get up to look for additionalwork or help the girl next to her while waiting, and as a "goodworker . . . fast," who didn't "loaf" on the job. Bizzell'sinterest in the Union was suspected by both active partnersi The Respondent excepts to the allegedly inadequate time allowedby the TrialExaminer,midhearing,for preparation of its defense after the close of theGeneral Counsel's case. Yetthe Respondent acquiesced in the time allotted and, at the end of the hearing,commended theTrial Examiner for his fairness in conducting the proceeding.Early in the hearing the TrialExaminer had advised the Respondent that it might later request postponement on the basisof surprise should the testimony concern mattersfor whichthe complaint and the responseto the billof particulars laid inadequate ground,but no postponementon thisbasis wasrequested by the Respondent.And we notethat,after consideration and discussion, it wasthe Respondent's decision not to put R. A. Wasserman on as its witness, thus relying uponhis initial testimony in the case as an adverse witness called by the GeneralCounsel. Wesee no meritto thisexception.2We note thefollowing typographical error inthe commercefigures stipulated by theparties:The Respondent's purchases for the period in question were in excess of $350,000,not $450,000.7 The Respondent's "Additional Exceptions"have likewise been consideredby the Board.4We see no prejudice to the Respondentin the TrialExaminer's findingthat itsrestroomfacilities were "hardly adequate."The TrialExaminer's conclusion(2), in the section of the intermediate Report"ConcludingFindings,"we affirm with the understandingthat itwas not the reprimand of Irene Richardsfor failure to carry out a forelady's instructions that constitutes a violation of Section 8 (a)(1) of the Act, but the factthat the reprimand did not reveal what instructions had been dis-regarded and occurred in a contextof agressive interrogation and interference by the Respond-ent concerning union activities.The TrialExaminer'sconclusion(3) in that same section we do not adopt inasmuch asLizzie Sykesherself initiated the discussions with the RespondentR. A. Wassermanconcern-ing union activities. 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDR. A. and J. A.Wasserman 5 from its inceptionin early October,and she and Marcum,also an instigator in the union movement,were then given raises from 75 to 80 cents an hour. ConcerningthisraiseR.A.Wasserman testified:"Ibelieve that Ada[Bizzell],as she became proficientlike anybodyelse in theplace,received some increase.Iwouldn'tknow offhand. Shemight have.We were so anxious to get help that we had to doanything to retain them if they were all right."Bizzell's unionactivities continued and, despite Respondent's admitted needfor competent help,she was discharged on November 16, 1951,without convincing reason. R. A.Wasserman testified that headvised her of her discharge by saying he "just wouldn't haveany more work for her."Her separation notice in January said:"Insubordination;refusal tocarryout reasonable orders offorelady;stating she would not cooperate with forelady."At thehearing Wasserman explained the discharge as solely due to"union activity on company time." In view of the Respondent'svacillation in assigning a reason for the discharge of a compe-tent employee known to it as an outstanding proponent of theUnion,6we conclude that none of the'reasons given was the realreason for discharge--that all were mere pretexts used by theRespondent in connection with ridding itself of an employeewhose union activities were unacceptable to it. On the recordas a whole we find that the Respondent discharged Bizzellbecause of her union activities.Minnie L. Justice:Although the Trial Examiner did notresolve the difficult credibility issue involved in the dischargeof this"very,very good...very able worker,"this con-clusory paragraph appears inclined to credit Justice's denialthat she called her employer a "damn Yankee Jew." The Boardhas now carefully reviewed all testimony bearing upon thissubject,including the testimony of numerous witnesses advertedto by the Trial Examiner,'and concludes that,even assumingJustice's use of these disrespectful words to her Employer, the5 Respondent R. A. Wasserman's inquiry of Supervisor Andrews about the union activity ofBizzell andMarcum,occurring"possibly a month and a half" before Andrews left theRespondent's employ in November 1951, is not mentioned in the intermediate Report. Thistestimony was not rebuttedby R. A.Wasserman.who testified only as an adverse witnessof the General Counsel.6We do not indulge in the Trial Examiner's presumption(Intermediate Report section III,C) that Bizzell's remark of November 16 that she was a ringleader for the Union was trans-mitted to the Wasserman.Regardless of whether it was transmitted, it was made to a super-visor.Moreover the record is otherwise clear that the Respondent had knowledge of Bizzell'sunion activity. In this connection we note R.A. Wasserman's testimony, not mentioned by theTrial Examiner,thatMinnie Justice "was allied with Ada Bizzell in union activities.We makeno bones about it. . . . "as well as hismannerof recollecting the November 23 speech toemployees occasioned by the union telegram:"That was a few days, I believe,after AdaBizzell was let go...Ididn't even know Ada was in the union officially until after that, untilafter we received that telegram." (Underlining supplied.)7 Thisquotation is from Respondent R. A. Wasserman's testimony.BNotmentioned by the Trial Examiner was Weathers,unrebutted testimony that R. A.Wasserman told her in ensueing months that the "only reason" he had fired justice was"because she cursed the forelady." MARYLAND SPORTSWEAR COMPANY73incident of which they were the culmination, was calculated toand did provoke a ground for discharge as intended by theRespondent. Hence the remark, disrespectful and insubordinatethough it appears,isno defensein the circumstances to acharge of discriminatory discharge of an employee who dog-gedly persisted in union activities to the obvious annoyanceof her Employer. In reaching this conclusion we are particularlymindful of the long period of "baiting" of this employee in-dulged in by the Respondent R. A. Wasserman, beginning im-mediately after she signed a membership card in late November,characterized by insults and ridicule in front of fellow em-ployees andvisitorsto the plant, and, in private, by threatsabout her job, including finally R. A. Wasserman's explosivestatementthe afternoon before her January 3 discharge: "Youare goingtopay for what you have done a damn hard way,through the damn nose." 9 Without delay the groundwork for thenext day's incident was laid by Forelady Kohler, who complainedto employee Saia on the way home that afternoon that she under-stood that Justice was referring to her as a "damn Yankee"from whom she did not have to take orders, and that she, Kohler,was going to "see alittle lady" about it the next morning.Kohler never identified the person supposed to have carried thistale 10and no witness testified that he or she heard Justice makesuch a statement, 11 but it served as the vehicle for an argu-ment between Kohler and Justice in the plant early the nextmorning, with Respondent R. A. Wasserman conveniently in thevicinity to carry out his threat of the previous afternoon. Onthis record we think the evidence clearly shows that Justice'salleged insubordination in addressing her Employer was notthe reason for her discharge; on the contrary, the real reasonwas her persistence in union activity despite the equally per-sistent efforts of the Respondent to discourage that activity.Trudie Louise Maloy: In affirming the Trial/ Examiner'sfinding concerning this employee the Boardstressesnot onlythe Respondent's inconsistency in laying off Maly for lack ofwork on November 2114 and -- after refusing tof reinstate her-- issuing a separationnotice in January for "/excessive ab-senteeism," but also the fact that Maloy, whowas a satis-factory worker with longer service than at least 4 of the 7 or8 folders, was apparently the only one laid off at the time, andwas replaced "a day or two" later by a new employee, and inturn by still another new employee,as well asby the fact thatMaloy's absences -- givenas the reasonfor discharge only asan afterthought -- were excused absences." Unquestionably9The Respondent readily admitted knowledge of justice's union activity.See footnote 6, above.10 Although questioned about it repeatedly,Kohler could not recall who had told her this.11 Apparently justice's reputation in the plant was that of an "even tempered," "quiet"operator.The TrialExaminer's summation of her demeanor at the hearing indicates that hewas similarly impressed.12Maloy's testimony that there was no shortage of work-- it was simply a question of theemployees engaged in earlier steps catching up--was not convincingly refuted.13 The Trial Examiner credits the testimony of Moyer concerning a replacementforMaloy,as well as Maloy's own testimony that her absences were excused,but he apparently placedno reliance upon these facts in reaching his conclusion. 74DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent R. A. Wasserman had knowledge of Maloy's unionactivities immediately after her layoff, for he saw her dis-tributing union leaflets outside the plant several hours later.And it is a fair inference on this record that because of Maloy'searner activity, including the November 17 square dance at herhome, to which all employees interested in the union wereinvited and which many attended, Wasserman knew of her ac-tivity before the layoff. We conclude, therefore, that allegedlack of work and absenteeism were mere pretexts of the Re-spondent for ridding itself of this active union adherent.ORDERUpon the basis of the entire record in this case, and pur-suant to Section 10 (c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby ordersthatMaryland Sportswear Company, its partners, officers,agents, supervisors,successors,and assigns shall:1.Cease and desist from:(a) Discouraging membership in Amalgamated Clothing Work-ers of America, C.I.O., or in any other labor organization ofits employees, by discriminatorily discharging or refusing toreinstateany of its employees, or by discriminating in anyother manner in regard to their hire or tenure of employment,or any term or condition of employment, because of theirmembership in or activity on behalf of any such organization.(b) Interrogating its employees concerning their union ac-tivities,affiliations,ormembership;segregating,publiclyridiculing, and accusing its employees of disloyalty to theirEmployer when they engage in such activities; or in any othermanner interfering with, restraining, or coercing its employeesin the exercise of their right to self-organization, to formlabor organizations, to join or assist Amalgamated ClothingWorkers of America, C.I.O., or any other labor organization,tobargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purposeof collective bargaining or other mutual aid or protection; orto refrain from any and all of suchactivities, except to the ex-tent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employ=ment, as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Boardfinds will effectuate the policies of the Act:(a)Offer to Ada B.Bizzell,Trudie Louise Maloy, Minnie L.Justice, and Margaret J. Moyer immediate and full reinstate-ment to their former or substantially equivalent positions with-out prejudice to their seniority or other rights and privileges;and make each of them whole in the manner set forth in TheRemedy" section of the Intermediate Report.(b) Upon request, make available to the Board and its agentsfor examination and reproduction all payroll records, time-cards, personnel records and reports, and all other recordsnecessary to analyze and compute back pay and other rein-statementrightsrequiredby the recommended orderherein. MARYLAND SPORTSWEAR COMPANY75(c) Post at its plant in Jacksonville,Florida,copies of thenotice attached hereto and marked"Appendix A."14 Copies ofsaid notice,to be furnished by the Regional Director for theTenth Region(Atlanta, Georgia),shall, after being duly signedby the Respondent's representative,be posted by the Respond-ent immediately upon receipt thereof, and maintained by itforsixty(60) consecutive days thereafter in conspicuousplaces, including the bulletin board beside the time clock andall other places where notices to employees are customarilyposted. Reasonable steps shallbe taken bythe Respondent toinsure that said notices are not altered, defaced,or coveredby any other material.(d) Notify theRegionalDirector for the Tenth Region(Atlanta,Georgia)in writing within ten(10) days from the dateof this Order what steps the Respondent has taken to complytherewith.14 inthe event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words "Pursuant to a Decision and order" the words"Pursuant to a Decree of the United States Court of Appeals, Enforcing An Order "APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor Re-lationsBoard,and in order to effectuate the policies of theNational Labor RelationsAct, we herebynotify our employeesthat:WE WILL NOTinterrogate our employees concerningtheir activities,affiliations,ormembership in Amalga-mated Clothing Workers of America, C.I.O., or any otherlabor organization.WE WILL NOTdiscourage membership inAmalgamatedClothing Workers of America, C.I.O., or in any other labororganization of our employees,by discharging or threaten-ing to discharge any of our employees,by accusing ouremployees of disloyalty by reason of their union activities,and by segregating them and publicly ridiculing them inthis connection,or in any other manner discriminating inregard to their hire or tenure of employment,or any termor condition of employment.WE WILL NOTin any other manner interfere with, re-strain,or coerce our employees in the exercise of theright to self-organization,to form labor organizations, tojoin or assist Amalgamated Clothing Workers of America,C.I.O., or any other labor organization,to bargain col-lectivelythrough representatives of their own choosing,and to engage in concerted activities for the purpose of col-lective bargaining or other mutual aid or protection; or torefrain from any and all such activities, except to the ex-tent thatsuch right may be affectedby an agreement re-quiring membership in a labor organization as a conditionof employment,as authorized in Section 8 (a) (3) ofthe Act. 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL offer to the employees listed below immediateand full reinstatement to their former or substantiallyequivalent positions without prejudice to any seniority orother rights or privileges previously enjoyed; and makethem whole for any loss of pay suffered as a result of thediscrimination against them:Ada B. BizzellMinnie L. JusticeTrudie Louise MaloyMargaret J. MoyerAll our employeesare free to become, or refrainfrom be-coming members of the above-named union or any other labororganization,except tothe extentthat this right may be af-fected byan agreementin conformity with Section8 (a) (3) ofthe Act.MARYLAND SPORTSWEAR COMPANY,Employer.Dated ................By....................................................(Representative)(Title)This notice must remain posted for 60 days from the datehereof, andmust not be altered, defaced, or covered by anyother material.Intermediate Report and Recommended OrderSTATEMENT OF THE CASEBy reason of a charge filed on December10, 1951,a first amended charge filed on December18, 1951, a second amended charge filed on February 19, 1952, and a third amended chargefiled on March 12. 1952, by Amalgamated Clothing Workers of America, C.I.O., herein calledtheUnion, the General Counsel of the National Labor Relations Board, herein separatelydesignated as General Counsel and the Board, by the Regional Director for the Tenth Region(Atlanta,Georgia), issued a complaint on July 14, 1952, against J. A., M. D., and R. A.Wasserman doing business as Maryland Sportswear Company, herein called the Respondent,alleging that Respondent engaged in and is engaging in unfair labor practices affectingcommerce within the meaning of Section 8 (a) (1) and (3) and Section 2 (6) and (7) of theNational Labor Relations Act, as amended, 61 Stat. 136, herein called the Act. Copies of thecharges and the complaint were duly served upon the Respondent.With respect to unfair labor practices, the complaint as amended by bill of particularsalleges in substance that Respondent (1) violated Section 8 (a) (1) of the Act by interrogatingits employees as a group on or about November 23, 1951, and continued thereafter during themonths of December 1951 and January 1952 to interrogate, threaten, warn, and harass specif-ically named employees because of their activities on behalf of a labor organization; and (2)violated Section 8 (a) (3) and (1) of the Act by discriminatorily discharging and refusing toreinstateAda B.Bizzell,Trudie Louise Maloy, Minnie L. Justice,and MargaretJ.Moyerbecause theyengaged inconcerted activities with other employees for the purpose of collec-tive bargaining and other mutual aid or protection.The Respondent filed an answer admitting that it is a partnership operating under laws ofthe State of Florida,and is engaged in the manufacture and sale of sportswear for men; butspecifically denies all allegations of the complaint with respect to commerce and unfair laborpractices.Pursuant to notice, a hearing was conducted at Jacksonville, Florida, on August 4, 5, 6, 7,25, 26, 27, 28, and 29, 1952, andSeptember 2, 5, 6, 9, 10, and 11, 1952, before the undersignedTrial Examiner, duly designated by the Chief Trial Examiner. All parties were representedby counsel, afforded full opportunity to be heard, to examine and cross-examine witnesses, MARYLAND SPORTSWEAR COMPANY77and to introduce evidence bearing upon the issues involved.At the close of the hearing counselfor all parties waived oral argument.All parties were advised of their right to file writtenbriefs and proposed findings of fact and conclusions of law.Written briefs were thereafterfiled by the General Counsel and the Respondent,which have been given due consideration.Upon the entire record in the case and from my observation of the witnesses,Imake thefollowing:FINDINGS OF FACT1.THE BUSINESSOF THE RESPONDENTMaryland Sportswear Company is a family partnership consisting of Ralph A.Wasserman,hisfather,J.A.Wasserman,and his wife,M. D. Wasserman.Ralph A.Wasserman ismanager of the business.J.A.Wasserman is an elderly man but spends considerable timein a supervisory capacity at the plant.M. D. Wasserman takes no active part in the operations.Prior to 1951 the Respondent engaged in the manufacture of sportswear at Baltimore, Mary-land, and operated under a collective-bargaining agreement with the Union for approximately3 years. In September 1950 the Respondent canceled its contract with the Union preparatoryto a removal of its operations to the South.In the early part of 1951 the Respondent moved itsmachinery and equipment from Baltimore,Maryland,to Jacksonville,Florida,and resumedthe manufacture and sale of sportswear for men at the latter city in June 1951,1During therepresentative period July 1951 through March 1952,the Respondent purchased outside theState of Florida,and shipped in interstate commerce to its Jacksonville plant,raw materialsand supplies valued in excess of $450,000.During the same period the Respondent at theJacksonville plant manufactured and sold sportswear for men valued in excess of $450,000,60 percent of which in value was shipped to customers outside the State of Florida. 2 It isfound,therefore,thatRespondent is engaged in commerce within the meaning of the Act,and that it will effectuate the policies of the Act for the Board to assert jurisdiction in thiscase. sII.THE LABOR ORGANIZATION INVOLVEDAmalgamated Clothing Workers of America,C.I.O., is a labor organization within the mean-ing of the Act,admitting to membership employees of the Respondent. 4Motion of the Respondent to require the General Counsel before the Trial Examiner to provecompliance by the Union with Section 9 (f), (g), and(h) of the Act as a requisite of jurisdictionwas denied on the ground that such compliance was administratively determined by the Boardprior to the hearing,and is not litigable by the parties herein.The Trial Examiner takesjudicial notice of the compliance records maintained by the affidavits compliance branch ofthe Board,which show that the Congress of Industrial Organizations and its affiliate,Amalga-mated Clothing Workers of America,were in compliance with Section 9 (f). (g), and (h) oftheAct on December 10, 1951,and at all times thereafter to the date of this report. 5 Theaforesaid period includes the dates on which all charges were filed herein against theRespondent,and the issuance of the complaint by the General Counsel on July 14, 1952.III.THE UNFAIRLABOR PRACTICESAiPlant premises and working conditionsThe factory of the Respondent is a 1-story concrete-block building approximately 85 by 170feet in size.Employees enter the workshop through an anteroom,where a time clock is located.To the right of the entrance, space within and alongside the building is enclosed for the useofmanagement as offices and the accounting department.Outside the office space a rail-1 Ralph A.Wasserman testified that prior to Respondent's departure from Baltimore, avice president of the Union said to him:"Ralph, wherever you move, you are married to us.Wherever you move,we'll do our best to organize you. It doesn'tmake any difference whereyou go.We consider you a runaway shop even though you have cancelled your contract."=See stipulation of counsel.SStanislaus Implement&Hardware Co., Ltd.,91 NLRB 618.4Printed copy of its constitution was duly proven and admitted in evidence as GeneralCounsel's Exhibit No. 11.SLouisville Container Corporation,99 NLRB 81;N. L. R. B.v. Red Rock Co., 178 F. 2d 76(C. A. 5), cert.denied 341 U.S. 950. 78DECISIONSOF NATIONAL LABOR RELATIONS BOARDenclosed aisle leads from the anteroom entrance to the center of the workshop, where across-aisle divides the working space approximately in half. Employees follow these twoaisles to reach their positions of work. All operations are conducted in open space extendingthe entire length of the building,except a cutting room partitioned off along the outer wallopposite the offices.The sewing operations occupy the front half of open space,and finishingoperations are conducted in the rear half.Approximately 100 people(mostly women) areemployed in 1 large room.The sewing department is equipped with electric sewing machines,and the finishing department includes stockroom and storage space.All sewing machineoperators work in proximity to each other. Working conditions are somewhat crowded. Theladies restroom is located on the office side beyond the cross-aisle and near the center ofthe building.Facilities there are hardly adequate to accommodate 100 women employees.The Respondent commenced operations in the summer of 1951 with William H. Andrews asmanaging supervisor of the sewing department.Andrews was a machinist,and it was hisprimary duty to maintain the electric sewing machines. The sewing department was dividedinto two sections: (1) The small parts section, and(2) the assembly or double-needle machinesection. Initially,ImogeneStickselwas forelady in the first section, and Helen P. Kohlerwas forelady in the second section. Alice T.Boggs exercised supervision over employees inthe finishing department.Her duties were proximate to those of a forelady in other sections.6Sybil Barnett was employed as payroll and personnel clerk in the accounting department underthe direction of Ralph A. Wasserman, manager. Her duties were entirely administrative,and she exercised no supervisory authority over other employees.The Respondent operates a "progressive bundle system." The cloth is cut by patternsin the cutting room,and the material for individual parts of the garments are forwarded inbundles to the small parts section, where it is made into collars, cuffs, pockets, flaps, fronts,and backs.These individual parts then go in bundles to the double-needle section, wherethey are assembled and made into completed garments.Then the garments go to the finishingsection for pressing,folding,and packing.Foreladies expedite operations by assigning anddistributing the work among employees designated to perform various individual operations.Necessarily,considerable noise is created by the operation of sewing machines and theinterchangeof information with respect to the work. The Respondent has published no writtenrules with respect to talking or going to the restroom.It is a responsibility of the foreladiesto preserve order and expedite the work. Wages have always been paid on an hourly basis,except for a period of about 2weeks in September 1951 when the Respondent initiated pieceworkrates temporarily,and then abandoned that plan as unsatisfactory.B.Origin of union activitiesIn the early part of October 1951.Margaret Marcum and Ada B.Bizzell(seamstresses in thesmall parts section)initiated discussions among employees to form a labor organization. Theydiscussed their grievances and the advisability of organizing a union with Forelady ImogeneSticksel and also with Supervisor William H. Andrews. These two supervisors declared theirneutrality with respect to organizational activities, and did not discourage the formation of aunion. Shortly thereafter, Ralph A. Wasserman, managing partner, called Forelady Sticksel tohis office,requested her to identify the employees engaging in concerted activities.He toldher that he did not intend to havea union in the plant, and that he expected her to keep him in-formed as to what was goingon. J. A.Wasserman also approachedForeladySticksel andinquired specifically about the activities of Margaret Marcum and Ada B. Bizzell. Ralph A.Wasserman inspected some collars made by Margaret Marcum,remarked that she was doingsloppy work and that she was a troublemaker. However, on the same day the Respondent granteda wage increase of 5 cents per hour to Margaret Marcum,Ada B.Bizzell,and Irene Richards.It is apparent that Ralph A. Wasserman suspected Forelady Imogene Sticksel and SupervisorWilliam H.Andrews of encouraging an organization of the employees,because on separateoccasions he inquired of each of them whether the other was participating in the movement.On October 23, 1951, at the request of Margaret Marcum,Forelady Imogene Sticksel circu-lated a paper to secure the names andaddresses of employees.It appears that such a list wasdesired for the purpose of an employee organization,but it was announced that the list was tobe used for sending out sympathy cards, gifts,etc. Supervisor Andrews confiscated the listbefore it was completed.He refused to surrender the list to Ada B.Bizzell because it mightcause trouble.Ralph A.Wasserman had told him that if a union came in, he would pull theswitch and go to Miami for a while- -that he would fire those girls and hire colored help in theplant. Immediately followingthisincident,Forelady Imogene Sticksel was called to the office6It isconcluded that William H. Andrews,ImogeneSticksel, Helen P. Kohler, and Alice T.Boggs weresupervisors within themeaningof the Act. MARYLAND SPORTSWEAR COMPANY79and discharged at approximately 10 o'clock onOctober 23, 1951. Ralph A.Wassermantold herthat he regretted discharging her--that he wasgoingtogive her a full week's pay--that he wassatisfiedwith her work but there were too many foreladies, and that hewas going to get astrong manto run the plant.iThe discharge of Imogene Sticksel caused a furor in the plant. Employees in the small partssection stopped work, stood up at their machines, and were preparing to go en masse to theoffice of Ralph A. Wassermantoprotest thedismissal of their forelady. Supervisor William H.kndrews persuaded the protesting groiip'to r&§lime work and wait until the lunch hour to see.vir.Wasserman. At noon the protesting groupwenfto the manager's office- -some entered andsome stood around outside the door in the hallway. According to the testimony of Ralph A.Wasserman. 6, 7, or 8 girls led by Ada Bizzell came into his office and said, "unless youreinstate Gene [Sticksel] at once,we are going toquit." He told them theirresignations wereacceptedThen the girls walked out. Ada Bizzell came back in a few minutes and said, "Wehave reconsidered, all except one whowantsto quit, and the rest of us want to go back towork." He told them to go back to work. That afternoon Ada Bizzellcame againto his officeand inquired, "Who are you going to appoint as your new forelady?" He told her "thatdoesn't happen to be any of your business,and I am gettingsick and tired of youtelling mehow to run my business, and I want you to go back to your machine." When Ada Bizzell askedfor the job as forelady, he said, "Ada, if you were thelast girlin the world, I wouldn't give youthat job. Now, go back to your machine." At that time Ada Bizzell told him that union activitywas going on in the plant; and he said, "Is that so? I'm not interestedin hearinganything thatyou have to say concerning union activity."Following the "Sticksel incident," the Respondentreorganizedits supervisory staff. HelenP. Kohler was designated as head forelady in charge of the entire plant. William H. Andrewswas deprived of supervisory functions and classified as machinist. MargaretMarcum was ap-pointed as assistant forelady to take over the duties of Imogene Sticksel in the small partssection.8C.The discharge of Ada B. BizzellPrior to the "Sticksel incident," the Respondent had made no complaints with respect to thework or conduct of Ada Bizzell. She was hired by Supervisor William H. Andrews as a collar-worker on June 25, 1951. Both Andrews and Sticksel testified that she was a capable and aboveaverage employee. After the promotion of Margaret Marcum to succeed Sticksel, the relation-ship between Forelady Marcum and Ada Bizzell was somewhat strained. Bizzell assumedleadership of the employees seeking to obtain union representation. During the lunch hour onFriday,November 16, 1951, Ada Bizzell conferred with representatives of the AmericanFederation of Labor and arranged to hold a meeting of employees at the AFL hall in Jackson-ville on the following day, Saturday November 17, 1951. She announced the proposedmeetingto other employees at the close of the lunch hour in the plant, and invited them to attend. Atapproximately 2 p.m. (November 16, 1951) several of the employees,includingAda Bizzelland Forelady Helen P. Kohler, were in theladies, restroom. J. A. Wasserman stood outside thedoor and obtained the names of those present in the restroom from Forelady Kohler when shecame out. At approximately 2:45 p.m , Forelady Marcum told Ada Bizzell that Ralph A.Wasserman had given instructions that the girls quit talking. Ada Bizzellreplied,"All I wantto tell you is this, I'm working to get a union in this plant, and you can go back and tell J. A.Wasserman or Ralph Wasserman that I'm ringleader for the union in this plant." It must bepresumedthat this message was delivered toRalphA. Wasserman, because shortly thereafterhecameinto theworkshop and watched the girls at work for a while. At 415 p.m. Ada Bizzell.Gertrude Hallock. Iris Prom, and Annie M. Salterswerecalled to the office and discharged.Ralph A. Wasserman stated that he was laying them off for lack of work, and also criticizedsome of them for goingto the restroomtoo much. He specifically told Ada Bizzell that she wasbeing laid off for lack of work, more or less. Notices of separation required by the FloridaIndustrial Commission were not issued for the discharges until January 4, 1952. Reasonstated therein for the discharge of Ada B.Bizzell(General Counsel's Exhibit No. 22) was"Insubordination; refusal to carry out reasonable orders of forelady; stating she would not co-operate with forelady." The reason stated therein for the discharge of Annie M. Salters (G. C.Exhibit 24) was "Hired on trial basis. Did not become proficient." The reason stated thereinfor the discharge of Gertrude F. Hallock (General Counsel's Exhibit No. 25) was "Continuedt The testimony of Imogene Sticksel and William H. Andrews was not contradicted orsuccessfullyimpeached.8 Thereupon Marcum abandoned all activities as an employee to organize a union in theplant. Her testimony concerning former activities was evasive and noncommittal. 80DECISIONSOF NATIONALLABOR RELATIONS BOARDneglect of duties after warning." The reason stated therein for discharge of iris P. Prom(General Counsel's Exhibit No. 26) was "Employee stated she woudl not cooperate with fore-lady; threatened to get even with forelady; failure and refusal to perform normal day's pro-duction:" 9 In my opinion, neither a preponderance of the evidence, nor the record as a whole,would in this case justify a finding that Ada Bizzell was discharged for insubordination andrefusal to carry out reasonable orders of the Respondent EmployerD.The discharge of Trudie Louise MaloyTrudie Louise Maloy was first employed by the Respondent on September 4, 1951, the dayafter Labor Day. She was assigned to duty as a folder in the finishing department under thesupervision of Alice Boggs. On or about November 1, 1951, Blanche Casey, an inspector in thefinishing department, discussed the possibilities of organizing a union with Maloy. Thereafter,Maloy talked to other employees during the lunch hour and other off-duty periods, and de-livered to Blanche Casey the names and addresses of those she found interested in such amovement. She discussed the organizational effort with Ada Bizzell and attended the firstorganizationalmeetingheld on Saturday, November 17, 1951.19 The meeting was conducted byPeter Zubal and Ada Bizzell. Included among those present were Minnie L. Justice. GertrudeHallock, Merrill Salters, Irene Richards, MattieMathis, Myrtle Merritt, and others. During thecourse of this meeting, Trudie Louise Maloy invited all present to attend a square dance partyat her home that night.i i Following the party she continued her activities on behalf of the Union.On Wednesday morning, November 21, 1951, she arrived at the plant about 8 o'clock, but satoutside in an automobile with Margaret Jean Moyer and Catherine Brooks until 9 o'clock beforepunching the clock preparatory to commencing work. They had been instructed by the Respond-ent to wait until that hour until work was available for the folders. As she came into theanteroom, Sybil Barnett notified her to see Ralph A. Wasserman, so shewaited inthere untilhe came out. Thereupon, Ralph A. Wasserman notified her that she was being laid off indefinite-ly for lack of work, but that she would be reinstated as soon as work was available. SybilBarnett delivered her paycheck but no separation papers were prepared at that time. Thatafternoon she joined Ada Bizzell and Peter Zubal in distributing union literature outside theplant at 4:30 o'clock to employees leaving their work. Ralph A. Wasserman stood at the doorand observed what was going on. In the latter days of December 1951 or early part of January1952,Maloy called Ralph Wasserman at the factory by telephone and inquired whether he hadany work for her to do. After some difficulty in identifying herself, Mr. Wasserman said hewould let her know, and then hung up the receiver. Thereafter, on or about January 4. 1952,she received a notice of separation on form UCB- 1 provided by the unemployment division ofthe Florida Industrial Commission. The reason for separation stated thereon by the Respond-entwas "Discharged due to excessive absenteeism." (General Counsel's Exhibit No. 27.)Ralph A. Wasserman testified that he knew nothing concerning the union activities of TrudieLouise Maloy. He said, "I know nothingofTrudie Maloy except I laid her off. We had too manypeople. You can ask me all the questions you want, I can only tell you this. I know nothing aboutTrudie Louise Maloy except she was laid off. We had too many people in that section. She wasthe one who was absent quite a bit, and we laid her off the same as we laid everybody else off.Trudie as far as I am concerned Ididn't even remember until I saw her todayagain.Imean, Ididn't know Trudie Louise Maloy was until Isaw her again. I saw an awful lot ofpeople. I knownothing about Trudie Louise Maloy except she was laid off." He also said, "It might have beenbrought to my attention she was soldiering a little bit," but he did not recall that he ever re-ceived any complaints from supervisory employees concerning her work.Margaret Jean Moyer (a folder) testified without contradiction that there were about 7 or 8girls employed as folders, including Trudie Louise Maloy. Maloy was replaced by a new girlnamed Juanita, who quit just before Christmas to get married and was in turn replaced byanother new girl by the name of Edith Ellis.With respect to absenteeism, Trudie Louise Maloy credibly testified that she was neverabsent from work except after obtaining permission from J. A. Wasserman or Alice Boggs.She was absent about 10 or 11 days during the entire term of her employment. The first absencewas a day or two in September when her husband was injured in an accident. The second oc-9 Ralph A. Wasserman testified at the hearing that the sole reason for discharge of Ada B.Bizzell was union activity on company time from October 23 to November 16, 1951.to The meeting scheduled at the AFL hall did not materialize, and the assembled employeeswent over to the hall of Communication Workers, CIO, to a meeting conducted by PeterZubal,an organizerfor the CIO.11Maloy had previously planned the party and had invited Helen P. Kohler and Alice Boggs.neither of whom attended. MARYLAND SPORTSWEAR COMPANY81casion was in the latter part of October on account of female illness The third occasion wasthe first week in November when she became ill at the plant and was thereafter confined to bedwith influenza.Itwas 2 or 3 weeks after she had returned to work after the last-named ill-ness that she was laid off on November 21, 1951.E. Interference, restraint, and coercionFollowing discharge on November 16, 1951, Ada Bizzell continued her activities on behalf ofthe Union and assisted Peter Zubal(an organizerfor CIO)in a campaign to organize the em-ployees of the Respondent. They visited employees in their homes at night to solicit member-ship,and distributed union literature on the street outside the entrance to the plant Thefollowing leaflet (Respondent's Exhibit No. 3) was distributed:THE UNION PROGRAMTHIS LEAFLET IS PUBLISHED AND DISTRIBUTED TO YOU BY THE AMALGAMATEDCLOTHING WORKERS UNION.The Amalgamatedrepresentsover 350,000 workers and 9516 of the employees in theniens clothing industry in America.YOU ARE AMONG THE FEW CLOTHING WORKERS WHO ARE NOT MEMBERS OFTHE AMALGAMATED CLOTHING WORKERS UNION.Several weeks ago we started an organizing campaign among Maryland SportswearCompany employees in Jacksonville. A majority of the workers signed Union membershipcards This is the first leaflet in a campaign to organize Maryland Sportswear employeesin the Green Cove (sic) plant. Belowwelis: se,-_-ral benefits now being received by organ-ized workers in the Mens Clothing Industry.1Six paid Holidays per year. New Year's Day, Memorial Day,JulyFourth. Labor Day,Thanksgiving and Christmas. Two and one half times yourregular wageif you workon one of these Holidays.2.Vacation with pay.3.A Pension Plan.4.Insurance, Sickness, Health, Hospitalization and Life Insurance.5.Four hours reporting time if called to work and given less than four hours work.6.Time and one half for all over eight hours per day Time and one half for all Satur-day work.7.Seniority Rights.8.Job protection against unjust discharge or lay-offs.9Rest period ten minutes in the morning and afternoonIf you want a similar program in your plant, sign and mail the attached application toAMALGAMATED CLOTHING WORKERS OF AMERICA. 409 West Adams St. or P.O. Box4616. Jacksonville, Florida.1.hereby request and accept membershipin the AMAL-GAMATED CLOTHING WORKERS OF AMERICA, andhereby designate said Union. it'sAgents or Representatives,to act as my collective bargaining agent in all matters per-taining to wages, hours,and other conditions of employment.Signed:Telephone numberAddress:Operation-_____On November 23, 1951,the Respondent received a telegram(General Counsel's Exhibit No12) from CharlesL Cowl,Regional Director,CIO, Tampa,Florida,whichreads as followsPLEASE BEADVISED THAT A MAJORITY OF YOUR EMPLOYEES HAVE DESIGNATEDTHE AMALGAMATED CLOTHING WORKERS, CIO, AS THEIR REPRESENTATIVE WEWILL BE EXPECTING TO MEET WITH YOU TO DISCUSS A CONTRACT AND WE ALSOASK YOU TO REFRAIN FROM DISCHARGING OURMEMBERSWITHOUT CAUSE BECAUSEWE HAVENO DESIRETO FILE UNFAIR LABOR CHARGES UNLESS SUCH ACTION BE-COMES NECESSARY DUE TO THE UNFAIR TREATMENT ACCORDED OUR MEMBERS.That afternoon (November 23, 1951) Ralph A. Wasserman stopped operations and assembledall employees in the plant for the purpose of making a speech. He read aloud the telegram, andrequested all employees who had joined the Union to raise their hands. Receiving no response,he told them to speak up and not be afraid of losing their jobs; that it was a free country, andthat he didn't give a damn. Then he pointed out Irene Richards, a collarworker, saying, "Youlady with the glasses--are you in the Union " She denied membership Forelady Helen P. 82DECISIONS OF NATIONAL LABOR RELATIONS BOARDKohler alsoiread the telegram and exhorted the girls to speak up and not be afraid,becauseMr. Wasserman had a right to know who had joined the Union--to know how he stood. Whennone of the employees admitted membership in the Union. Ralph A. Wasserman announcedthat he would place a bet of $100,000 that a majority of his employees had not joined the Union,and would give the money to charity (if he won). He then stated in effect that if the unionrepresentative came to the plant, he would call him a liar and throw him out. Then he told theemployees to go back to work and forget it.izRalph A. Wasserman credibly testified that immediately after his speech to employees, uponadvice of counsel,he prepared,posted,and distributed a written statement(Respondent'sExhibit No. 6), as follows:NOTICE TO ALL EMPLOYEESWe understand that a union,The Amalgamated Clothing Workersof the CIOhas been at-tempting to get you to sign cards authorizing that union to representyou inall yourdealings with us.DON'T SIGNANYTHINGunless you are^sureyouknow what itmeans and how, it will affect you and your jobs Thesecards are used b^ the union to get the National Labor Relations Board to conduct an in-vestigation,and ad election which may result in the union beiti _ceiifie4 to represent allmembers of the company.If this happens you cannot talk with us about anything concerningyour jobs,your wages,your hours, or any of your working conditions.We could then onlydeal with this union's representatives- -for at least a year and maybe for many years tocome.DON'T SIGN AWAY YOUR RIGHTS WITHOUT THE FULL TRUTH'You have a right to join a union if you want to but the union'representatives will probablytell you that you will have to join the union. This is not true. You did not have to join aunion to get your job here and you will never have to join a union to hold your job. It is aviolation of State and Federal laws to try to force you to join a union.If anybody tells youthat you will have to join a union please report the matter to the office immediately.ASK YOURSELF:Why are these strangers interested in me? Is it because they want to help or is it becausetheywant my money?Who would you rather deal with--Strangers from anotherstateor people you work withevery day?We believe you are entitled to a frank statement of how we feel about the union. Hereit is:We don'twant to deal withsieangerswhoknow nothing about our business and our prob-lems.We don't believe that the union can gei you anything you can't get for yourselves andwithout paying dues.Think about these things -- they may affect you and your jobs for years to comeThe Respondent also distributed and posted a special notice,as follows:SPECIAL NOTICEALL EMPLOYEES WHO HAVE BEEN WORKING SIX MONTHS OR MORE WILL BE PAIDFOR THE FOURTH OF JULY HOLIDAY.ALL EMPLOYEES WHO HAVE BEEN WORKING ONE CONSECUTIVE YEAR OR MOREWILL BE GIVEN ONEWEEK'SVACATION WITH PAY BEGINNING WITH THE SUMMEROF 1953.Shortly after the group meeting of employees on November 23, 1951,Ralph A.Wassermaninitiated interviews with individual employees.Irene Richards was called to his office to dis-cuss l..zr job at the plant.He complimented her work and assured her of job security.Then heiaFindings herein are based upon the composite testimony of Irene Richards.Mattie Mathis,GladysM.Weathers,Audrey Blankership, Eva Cornell, Nell Jean Newton, Bessie BonnieElliott,Jessie Mae Long,Minnie L.Justice,and others present at the meeting. MARYLAND SPORTSWEAR COMPANY83mentioned the fact that she and Ada Bizzell had worked close together and did a lot of talkingon the job. He said, "She was a bad influence on you:' 13 Several days thereafter, IreneRichards was again called to the office and angrily reprimanded for not obeying the instruc-tions of Forelady Margaret Marcum, without disclosing to her the nature of her offense. Hesaid, "Let that be a warning to you, don't ever cross a forelady, just carry out instructions."Richards replied, "Yes, sir, I will, just like I been, and as long as I work here I am going totry to please everybody." That afternoon at quitting time when Irene Richards punched theclock, she found a written warning attachedtoher timecard signed by Sybil G. Barnett as per-sonnel manager, saying: "This is to give you final warning that in the future you must obey allinstructions given you by your forelady. Any further deviation from this rule will result inyour dismissal. "14 She is still employed by the Respondent.,Lizzie L. Sykes (a buttonhole worker) was solicited by Ada Bizzell and Peter Zubal formembership in the Union, but refused to loin. En route to work the next morning, she reportedthe visit to a fellow employee and expressed a desire to inform her Employer. Shortly there-after she was called totheofficetosee Ralph A. Wasserman and told him that she had visitorson the previous night at her home. He inquired, "Well, did you join?" After being informed asto the identity of her visitors, and that she did not join the Union, Wasserman told Sykes therewas nothing to it and to go back to work. At a later date, this employee voluntarily reported tothe Respondent that an investigator had called to see her. At that time Ralph A. Wassermanquestioned her and requested that she sign a written statement, which she declined to do. Shealso refused to sign a statement for an attorney(Sindler)from the Regional Office of the Board.Sykes is still employed by the Respondents.Bessie Bonnie Elliott (a collarworker) was also called to the office for interview. Ralph A.Wasserman opened the conversation by saying, "Mrs. Elliott, you came here looking for a job.We gave you a job, didn't we?" She expressed appreciation for her employment; and he saidthat was trot thewayheheardit.She inquired what he meant. Thereupon, he told her that he hadbeen informed that she had been sending these union people around to the homes of the othergirls. She told him that she had gone to the CIO when employed by the telephone company. Heinquired whether the Union had helped them, and whether her husband belonged to a union. Thenhe showed her a printed leaflet and said that the Union was communistic. He told her not to tellthe other girls why she had been called to the office. On another occasion during the lunchhour, Ralph A. Wasserman incompanywithhis father, J. A. Wasserman, laughingly pointed outBessie B. Elliott, Lillie Mae Roberts, and Thelma Lee as good union members,' as they enteredthe plant.15 Elliott is still employed by the Respondents.IEva Cornell (a collarmaker) was called to the office of Ralph A. Wasserman, and questionedwith respect to alleged threats made by AdaBizzell. Cornell denied the threats and refused tosign a written statement. Shewas questioned concerning her sympathies for the Union, and withrespect to visits made by Ada Bizzell to her home. Prior to the interview of this witness,Forelady Margaret Marcum had reported the alleged threat to Ralph A. Wasserman. On thatoccasion Cornell stood at the door of the office and observed that Wasserman pulled a pistolfrom the drawer of his desk,and stated in effect that"he just wanted some,S.O.B. to come outthere and mess with him - that he was going to give them all six loads of it."On or about December 3, 1951, Mrs. Gladys M. Weathers (a seamstress) was called to theoffice of Ralph A. Wasserman.is Mr. Wasserman opened the conversation by saying, "I under-stand that you are a Bible teacher." Then he handed her a circular to read pertaining to theCIO unions, and containing allegations concerning operationofthose unions by Communists. Hecalled attention to a list of officials at the bottom of he page, and said that those people wereforeigners. He inquired whether she knew anythingabout unions, and talked about the rise of theNegroes and communism in labor unions. Mrs. Weathers told him that she knew somethingabout a railroad union because her husband had been a member for 25 years. He said. "Well,the railroad union is not like the other unions.Well,I assure that they are not the same. Thereis no resemblance.Operate different."He then complimented her intelligence,requested thattheir conference be "just as if it had never been," and then sent her back to work.17On the morning of January 23, 1952, representatives of the Union passed out circulars infront of the plant, and supervisory personnel of the Respondent including Helen Kohler andisBizzellhad been previously discharged for union activities.114 The Respondent offered no testimony in explanation of the interviews or warnings givento this employee.iSThe testimony of Bessie B. Elliott with respect to that incident was corroborated byLillie Mae Roberts.isMrs.Weathers attends the same church and is the Sunday School teacher of Minnie L.Justice.17 Condensed from the uncontradicted testimony of Gladys M. Weathers. 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDMargaret Marcum watched employees as they came into work. Organizer Peter Zubal handeda leaflet to Mrs. Gladys M. Weathers, and she put it under her pocketbook. She heard HelenKohler shout,"Iguess I got eyes.Isaw the paper under her pocketbook."Immediatelythereafter,Forelady Kohler brought a blank sheet of paper to Mrs. Weathers and instructedher to keep a record of her production that day to be picked up at 3:30 p.m A few minuteslater the forelady brought workcards to all the sleeve operators, and told Mrs. Weathers touse the workcard as a record instead of the sheet of paper. On the next afternoon three of thesleeve operators including Mrs Weathers were summoned to the office of Ralph A. Wasserman,who stated, "Now, girls, I want to talk to you about your production, and this is strictly a'production meeting.' " Turning to MrsWeathers, he facetiously remarked, "And when youmake your report, you state that this is a production meeting." She said, "No sir, I don'tmake any report." Then he said, "That's enough out of you. I know what you're doing." Inanxiety about her job, Mrs. Weathers went to J. A. Wasserman to discuss her problem. Afterlistening to her story, he referred her to Ralph A. Wasserman and escorted her to the latter'soffice. Thereupon, she told Ralph A. Wasserman that she needed the job in order to provide forher daughter's education,and expressed regret that he distrusted her. She assured him thatthere was no cause to distrust her, that she was tending to her own business,and working 8hours a day the best she could. Ralph A. Wasserman again handed her the same circular aboutcommunism in the Union that he had given to her during a previous interview.He then talkedabout the problems of the Employer,the expenses involved in operating the business and thebusiness conditions as they were today, the Communists were infiltrating everything, theNegroes were rising, and various other things She assured him that she could not help that--that she just came to tell him that she was working loyally for him and would like to continuein her job. She admitted having signed a union card, and reminded him that he had told themthat it did not make any difference. He inquired whether she had been put under pressure tosign the card, and she told him that she made up her own mind and signed it. He inquiredwhether she would get out on the street and hand out circulars, or go downtown and run downhis shirts. She assured him that she would not do that. He remarked that he had investigatedand knew that she was a Sunday School teacher, and that her husband worked for the railroad;that he never had any complaint about her work; and that she could go back to work and betreated as a loyal employee in the future. In the course of their conversation, Wasserman in-quired whether she belonged to the "Minnie Crowd," and she assured him that she didn'tbelong to any crowd. She voluntarily resigned her employment on May 30, 1952, on account ofillness.F.The discharge of Minnie L. JusticeMinnie L. Justice was first employed by the Respondent on June 25. 1951. She was hired bySupervisor William H. Andrews as a machine operator in the sewing room. Her forelady wasImogene Sticksel in the smallparts section. In the latter part of September or early in October1951. Margaret Marcum (a fellow worker) inquired whether she would be interested in a union.Thereafter, justice discussed the subject with ForeladySticksel, and receivedsome encourage-ment from her neutral attitude. In company with other employees she went to the office ofRalph A Wasserman on October 23, 1951, to protest the discharge of Forelady Sticksel. Sheattended the first union meeting on November 17. 1951, the day following the discharge of AdaBizzell, but did not join the Union at that time. On the following Friday. November 23. 1951,she was present at the meeting of employees when Ralph A. Wasserman made a speech concern-ing thetelegramreceived from the regional director of the CIO. On Saturday, November 24,1951, she attended a second meeting and signed the union card for membership. Thereupon,she became an active worker in the campaign to organize the employees of the Respondent.At the request of organizer Peter Zubal, she kept a record of all her conversations withRalph A. Wasserman by [[taking written notes thereof on the days they occurred.On November 26. 1951. Ralph A. Wasserman approached Minnie L. Justice in the plant andinquiredwhether she always told the truth. She informed him that she was a Christian girland was always truthful. On November 27, 1951,he againapproached her and inquired whethershe was behaving herself- -what church she attended-- and the name of her pastor. On thatoccasion justice told him that she attended Woodstock Park Baptist Church; that her pastorwas the Reverend Woodrow Flynn; and that she was a member of the Sunday School classtaught by Mrs. Gladys Weathers, an employee of the Respondent. On November 30, 1951,Ralph A. Wasserman and his attorney (Bowden) addressed the employees en masse, and toldthem that the Respondent did not want a union in the plant--that the law did not force anyoneto join a union--and that they did not have to join if they didn't want to. Reference was madeto alleged threats by the union representatives, and employees were told that they could callthe police or Mr. Wasserman if they caused any disturbance. Ralph A. Wasserman inquired MARYLAND SPORTSWEAR COMPANY85as to the whereaboutsof a girl(Eva Cornell) who had reported to his office that a unionrepresentativehad threatened to spank her fanny if she didn't join the Union.On December 3, 1951, Minnie L. Justice was called to the office and interviewed by RalphA.Wasserman and J. A. Wasserman. Ralph A. Wasserman inquired whether she had everheard the story of Judas; and stated that it would be a good idea to have her Bible teacherand pastor tell her the story of Judas. to He told Justice that the other girls were beginningto hate her because of her membership in the union organization, and that half of the organi-zationwas Communist. He told her to ask Organizer Peter Zubal if he was a CommunistHe complimented justice as a good operator, and asserted that she could have a job there forlife if she would keep her mouth shut; said she was not half as dumb as she acted- -that hedid not want that organization in there- -that he knew and was watching her three friends, whowouldsay no if she would say no. He inquired whether she knew any other place in townshe couldearnasmuch money as there In conclusion he cautioned her to bear in mind whathe had said and not to inform the other girls as to the nature of their conversation; and tobe carefulwhat she signed, because it might affect her job and working conditions.Duringthemorning of December 11, 1951, Minnie L Justice felt sick and faint on the job,and reported that fact to Forelady Helen Kohler in the restroom. Other employees observedher condition and inquired as to her condition. Ralph A. Wasserman observed her temporarilyidle and wenttohermachine.Without inquiry he said, "Minnie, I don't know who else ispayingyour salary togiveout information except meI am payingyou a salary to work I wantyou to stop this stalling and looking around and put out some work. All you have done todayisstall around.I'm gettingfed up with you. I'm gettinga damn belly full of you, and if youcan'tdo any better. I will put someone else over here in your place. I want you to stopannoying these girlsand pay more attention to your work or I will put someone over here totimecheck you all the time. What I've got to say to you, I can say in the open." Then he leftwithout affording an opportunity for her to explain. At that time her machine was located inline with otheroperators nearthe windows in the forepart of the building.Duringthe lunch period that day the Respondent moved justice's sewing machine to a newlocationnearthe center of the building and adjacent to the inspectors' section. The newpositionwas isolated from other operators and out of line with the other sewing machines.No other machines were moved. When Mrs. Justice returned from lunch, Ralph A Wassermansaidto her, "Minnie, I've put your machine over here. You are a good operator, you are awonderfulgirl and Idon't want toget ridof you, don't want to lose you, so I put your machineover here." A few minuteslaterhe returned to the position witha strangerand introducedhim as Mr. Duke. He said, "Mr Duke, this is Minnie. She's one of my best operators, butshe just won't keep her mouth shut. She is always prying into someone else's affairs." Lessthan an hour later Wasserman came to her again and said, "Minnie, I want to make youcomfortable. I don't want your boy friends to think I am picking on you. Mr. Zubal, he'sa tough little fellow, isn't he?" When she replied that she did not know what he was talkingabout,Wasserman said, "Minnie, you are not half as dumb as you look. Stop your pretend-ing." Then he walked away.The next morning. December 12. 1951. Ralph A. Wassermanagain cameto justice's machinein the new position and inquired how she liked it over there She said, "It is fine." He said,"I thought you would like it out here with all this money tiedup inthese machines out byyourself with all this space." Then he turned to some of the inspectors working nearby andsaid,"Girls, this is Minnie. Girls, do you know Minnie? This is Minnie, the little Christiangirl thatis always jabbing you in the back like this [ illustrating]. That is the way with themkind.They are always jabbing you in the back." Then he turned to Justice and said, "Minnie,when you were a littlegirl didyou ever hear the remark made that if you lie down with lice,you will get up lousy9" i9 At quittingtimeon a subsequent afternoon prior to Christmas, asMrs. Justice was leaving the plant, Ralph A. Wasserman facetiously raised his hand, andremarked to her, "Minnie, remember three fingers is the signal for tonight."On January 2, 1952, the Respondents moved the sewing machine of Mrs justice to anotherpositionnearerthe cutting room, but she was still isolated from other machine operators.In company with a stranger in the plant, Ralph A. Wasserman walked up to the new positionand said tohim in herpresence:"That's oneof my best operators, but she just won't keepher mouth shut. She's always prying into someoneelse'saffairs and tending to someone else'sbusiness." During the lunch hour that day Mrs Justicegave aunion membership card to onelo it is apparent that Respondent had reference to the Bible story of Judas Iscariot, whobetrayed the Christ on the eve of his crucifixion.i9Myrtle Merritt (an inspector) credibly testified that Ralph AWasserman spent consider-able time for 2or 3days around the machine of Minnie L. Justice and appeared to be ridiculingher283230 0 - 54 - 7 86DECISIONSOF NATIONAL LABOR RELATIONS BOARDof her fellow employees. Prior to that time her activities had been confined to conversationabout the Union and procuring names and addresses of interested employees for the use ofAda Bizzell and Peter Zubal. Within a few minutes after resuming work following the lunchperiod,Minnie L. Justice was called to the office. When she inquired of Ralph A. Wassermanifhe wanted to see her, he said, "You're damned right, I want to see you. Quit your damnlying. You know damn well why I want to see you. You and that Sunday School teacher of yourshas caused me a hell of a lot of trouble. I'm mad as hell with you and you can tell Pete Zubalbut listen, when this is over, one way or the other, me and you are going to have trouble Youare goingto pay for what you have done a damn hard way, through the damn nose. You can tellyour girl friend. Any damn girl friend you want to.,, Then Mrs. Justice returned to hermachine. 20 According to the testimony of Forelady Helen Kohler, an unidentified girl reportedto her that same afternoon that Minnie L. Justice had said that she did not have to take ordersfrom her (Kohler), and that she (Kohler) was a damn Yankee Thereupon Forelady Kohlerinformed her riding companion (Sadie Saia) that "I'm going to see a little lady tomorrow--LittleMinnie. I just want to know why she is going around telling the girls not to do what Itell them to do." The forelady reiterated her intention to Sadie Saia en route to the plant nextmorning (January 3, 1952). The conflict in evidence as to what occurred thereafter at the plant,is demonstrated by the contrary versions ofForelady Kohler and Minnie L. Justice, as follows:Helen P. Kohler (forelady) testified in substance that she stopped Minnie L. Justice in theaisle and asked her what the idea was of calling her a damn Yankee. "She said, 'I didn't do it.'I said, 'You did do it.' She said, 'It is a lie.' I said, 'I've got just as much right to believe thisgirl as I have to believe you.' So she said, 'Bring her to me.' And I said, 'I will not. I want totell you what you do,fromnowonI don't ever want to hear tell of you ever telling a girl in thisfactory not to do what I tell them to do. That is my business and I don't ever want to hear itagain. I want you to go back there and start sewing, but don't bother me any more, my personalaffairs.'Mr. Wasserman came up there.I guess he thought we were tearing the building downand he asked me what was going on. A lot of girls were there then.I said,'She called me adamn Yankee yesterday.' He said, 'Why, Minnie, you like that Yankee money, don't you,' andwent over and stood by the pressing table there and we kept on'yakking.'Itwas before 8o'clock. So Ralph said to her, 'Minnie, you go back there, you have to do what Helen says.Remember I am out of it. She is your supervisor, your forelady. You had to do what she says.'She said, 'You can't fire me.' He said, 'I can't do what9' She said, 'You can't fire me, youdamn Yankee Jew.' He said, 'Well, then you are fired.' She said, 'I'll bring my husband down.He will fix you.' So the bell rang and we went to work."Minnie L. Justice testified in substance that she was called by Forelady Helen P. Kohler inthe presence of Ralph A. Wasserman, as she was walking in the plant to work that morning."Helen said, 'Minnie, you can talk about my work and talk about the way I do, but when youstart talking about my character.Iamnot standing for it.' I said, 'Helen, I haven't said a thingabout you.' She said, 'Yes, you did. Get that bunch of girls that you told that and prove it.' Isaid, 'What bunch of girls9I'venottoldanyone anything. How can Iproveit 'She said, 'Get theone that you said that I was a damn Yankee to.' I said, 'I didn't even know that you were aYankee.' She said. 'Yes, Iamadami1Yankee and I am proud of it instead of being a Southerner.And I want you to leave my girls alone over here or you can get out, you can get out.' I said,'Iam not walking out. There's not'but one way I am going out. Helen said, 'How is that, to befired?' I said, 'Yes, to be fired.' Thereupon, Ralph A Wasserman said, 'Well, you are fired.Iwant you to quit talking about me.telling everybody that I am a damned Jew.You make yourliving working for a Jew and you are spending Jew's money. Why talk about a Jew. All you dois cause disturbance.Get out, gettohellout of here.'Thenhe turned towards the other sewingmachine operators, and said, 'Minnie is gone. Is there anybody else wants to go with her, getout."' Forelady Kohler repeated after him, "Yes, if anybody else wants to go with her, get upand get out."Mrs. Justice then went toJ. A. Wasserman and asked for her pay. He said, "You will have tosee my son." Then she went into the hall near the office and waited a few minutes until RalphA.Wasserman came out.When she askedhim for her pay and separation papers, he said, "Youwill get your damned pay Friday. tomorrow. You will get your God damn separation paper and20 With respect to events prior to and including January 2,1952,the Trial Examiner hascredited the testimony of Minnie L. Justice in its entirety.Her testimony was uncontradictedexcept to the extent that Ralph A. Wasserman generally denied all improper statements andconduct towards this employee when cross-examined as an adverse witness and official oftheRespondent Company in the early stages of the hearing under the provisions of par. 43(b),Rules of Civil Procedure for District Courts of the United States. He did not later appearas a witness on behalf of the Respondent, but the Trial Examiner has given due considerationto his testimony for all purposes. MARYLAND SPORTSWEAR COMPANY87Iam going to see to it good, that it is fixed up good. You are going to pay for what you havedone, you and that Sunday School teacher of yours has caused me to.have to spend a hell of alot of money. It's a good thing you don't have a husband." When she told him she did have ahusband, he said, "Tell him I said come over this afternoon. Tell him I said to besure andcome over this afternoon." She said, "Don't worry, He will be over. He happens to be anex-G.L" Ralph A. Wasserman thensaid,"I'm an ex-G.I.also.You God damn fool, what inthe hell are you waiting for9 Get out, get the hell out of here." Thereupon, she walked out ofthe plant without her pay. She receiveda separationnotice (General Counsel's Exhibit No. 28)through the mails on January 5, 1952, and her paycheck on January 15, 1952. ziSadie Saia testified in substance that she heard Helen P. Kohler and Minnie L. Justicearguing loudly about whether justice had called her a damn Yankee. Mrs. Justicesaid it wasnot true Ralph A Wasserman came up, and Kohler told him that Justice had called her out ofher name, a damn Yankee. Mrs. Justiceagaindenied it to him. He told Mrs. Justice to quitarguing andgo back to her machine or he would fire her Mrs. Justice then said, "No damnYankee Jew could fire her. Hesaid,"You are fired." Then she left and went back to hermachine. At that time the bell rang.Arlene Hetzel testified in substance that she passed Helen P. Kohler and Minnie L. Justicein the aisle, while they were engaged in argument whether Justice had calledher a damnYankee. Minnie Justice denied it. Ralph A. Wasserman appeared on the scene, and Kohler toldhim about it. He told Justice to go back to her machine, and shesaid,"You can't fire me, youdamn Yankee Jew" or "Damn Jew Yankee." He said, "I can't fire you? You are fired rightnow."Minnie Mixon (a shirt folder) testified in substance that she saw Helen P. Kohler and MinnieL. Justice when they met in the aisle that morning. Kohler told Justice that she had beencalling them damn Yankees, and said, " We might be Yankees, but if you don't go to your workand quit talking about people,you aregoinigtolose your job." Mrs. Justice denied the accusa-tion. Ralph A. Wasserman walked up and told Mrs. Justice to go back to her work. She repliedthat she was not afraid of them, and said, "You can't fireme, I belongto the Union " Shecalled him a damn Yankee Jew or a Jew Yankee, and then he told her she was fired.Alice T. Boggs (supervisor) testified in substance that she heard an angryon between Helen P. Kohler and Minnie L. Justice. Ralph A. Wasserman walked up and triedto quiet them. She does not remember just the words Kohler said to Justice, llllt )e5rd thelatter say to Kohler that "she couldn't fire her, nor neither could that damn Jew Yankee." Atthis point Ralph A. Wasserman fired her.IShellieCardin (a double- needle machine operator) testifiedin substance that Ralph A.Wasserman, Helen P Kohler, and Minnie L. Justicewerestanding tdgeiherin the aisle whenshe came into the plant that morning. She did not pay much attention to what was being said butheard their voices. Theywereall talking, first one and then the other. She heard Minnie L.Justice say, "You can't fire me, or something like that." Ralph A. Wassermansaid somethingabout, "I can't? Why can't I? I can." Then Minnie said something about, "You can't fire me,you damn Yankee Jew," somethinglike that.He said, "You are alreadyfired,so get out."GladysM.Weathers (a machineoperator)testified in substance that she and Minnie L.Justice rodef, to the plant together on the morning of January 3, 1952,and entered the sewingroom at thesame time.Ralph A.Wasserman,Helen Kohler,and Margaret Marcum werestandingat the entrance to the workshop.Itwasalmost timeto go to work.As they walkedtowards their positions,Minniewas detained.She heardloud talking,and she could hearHelen and Mr. Ralph Wasserman talking very loud,accusing her of something.The signal tostart work sounded, the machinesstarted.Then in just a moment, she turnedaround and sawRalph A. Wasserman waving his hand towards the entrance and shouting to Minnie to "get out,to get outnow, to get out." Minnie left. Then Ralph A. Wasserman and Helen P. Kohler cameover to her machine, and he shouted ather, "And you can go too. Your friendis gone,and youcan go too.Just get up and go rightnow if you want to." She replied, "I don't know what youmean,"and hesaid,"Well, your friendis gone andyou can go too. I'm tired ofthis under-current in here."She explained to Wassermanthat she was not to blame for theundercurrentat all; and then he said anybody could work there thatwants to oranybody canquitwho wantsto. Then heleft her position.G.The discharge of Margaret J. MoyerMargaretJ.Moyerwas hiredby J. A.Wassermanon October 29, 1951,and assigned to dutyin Respondent's plant as a shirt folder under the supervisionof Alice T.Boggs.He instructedu Minnie L. Justice emphatically denied that she at any time called or referred to Helen P.Kohler as a damned Yankee, or to Ralph A. Wasserman as a damned Yankee Jew, or toeither of them by any reproachful name whatever; or refused to obey their irstructions. 88DECISIONSOF NATIONAL LABOR RELATIONS BOARDMrs. Boggs to train her in the job and report to him with respect to her efficiency Thereafter,thisemployee regardedBoggsas her forelady. Moyer became interested in the Union onDecember 7, 1951, whenOrganizer Peter Zubaland Ada Bizzell called at her home and inducedher tosignamembership card. Prior to that time she had heard union gossip among otheremployees in the rest room at the plant but paid little attention to it. Zubal gave her some cardsto use inprocuringmembership applications from fellow employees, but she never distributedany of the cards She did, however, discuss the Union with other employees, obtained the namesand addresses of prospective members, and delivered them to Blanche Casey, who was an ac-tive worker for the Umon On or about January 9, 1952, Ralph A Wasserman came to her work-table, and said, "I hear you are a pretty hot signer-upper." She just looked at him, and said,"A who9" He said, "Oh, you know who I mean. I can get you all that wholesale," and walkedoffAs she was leaving the plant at 4:30 o'clock that afternoon, Ralph A. Wasserman called herinto the showroom office and said he believed that she knew what he meant when he had spokento her previously that afternoon. She replied, "If I think I know what you mean. I deny it " Hethen said that both he and his dad thought she was a pretty nicegirl,and should not get mixedup in anything like that because it was too big for her. She told him that she was not mixed upin anything; and he said, "Well, there were 14 different people told me about what you weredoing " She vigorously denied havingsignedup anyone for anything. He left the room, andcame back with a list of names on a sheetof paper.Each of the 10 or 15nameswas followed bythe statement "Russian-born" with exception of one at the bottom of the list marked "English-born." She inquired, "How did this Englishmanget inhere," and thereupon the conversationcame to an end The paper pertained to communism. On the following day (January 10, 1952),Ralph A. Wasserman passed her table without speaking, and she casually inquired, "Ralph, areyou angry with me." He grinned, and said, "No. How could anybody be angry with you," andwalked away.On Thursday, January 16, 1952,MargaretJ.Moyerdiscussedwith her. forelady, Alice T.Boggs, thepossibility of obtaining sick leave in order to see a doctorconcerninga back ail-ment with which she was suffering.Boggsreferred her to J. A Wasserman, so she applied tohim thatsame afternoon.She discussed the ailment with J. A. Wasserman. and he exhibitedsome concern about her condition. He advised her to consult a physician and consented to herleave of absence from work. It was agreed that she could take the following week off, and thather job would be held open for her. No definite limitation was placedupon the agreedabsenceMoyer was at work on the following day (Friday), and received her pay for the week less thelast day 22 The agreed sick leave began on Monday, January 21, 1952. On the following Friday,January 25, 1952, Moyerreturnedto the plant and collected the 1 day's pay still due her. Atthat time she again talked with J. A. Wasserman, and informed him concerning the result ofher visit to see the doctor. She told J. A. Wasserman that the physician (Dr Leo Wachtel) hadfound her anemic,gaveher a prescription, and advised that she not report back to work for 2weeks. J. A. Wasserman instructed her to follow the doctor's orders and to come back towork when she felt betterOn the following Fridaymorning,February 1, 1952, Moyer received through the mail atermination notice of her employment with the Respondent (General Counsel's Exhibit No. 29)on a form of the Florida Industrial Commission, Unemployment Compensation Division(UCT-1). The reason for separation stated thereon was, "Voluntarily quit Reason unknown."Immediately upon receipt of the termination notice, Moyer went to the plant, and arrived thereat the lunch hour. Near the close of the lunch hour, Ralph A Wasserman saw her in the plantand inquired where she had been. She told him she was on sick leave. He then invited her tohis office to discuss the matter in the presence of J A. Wasserman. Throughout the discus-sionMoyer remonstrated without avail that she had not quit her employment and that herabsence was known to and authorized by the Respondent through J. A. Wasserman, one of thepartners. 23 The upshot of the interview was that Mrs. Moyer had not been fired but that anothergirl had beenassignedto her job, and that the Respondent was unwillingto getrid of her re-placement but that she could have her job back when the other girl quit At the conclusion ofthe conversation, J A. Wasserman told her to come back on Monday, February 4, 1952, andthey would see what could be done for her. When she came back on Monday, the Respondent22Employees were customarily paid on Fridays for a 5-day week ending on Thursday ofeach week.23J.A.Wasserman did not appear at the hearing, and did not take the witness stand torefute or explain the testimony of Margaret J. Moyer with respect to her leave of absencefrom work. MARYLAND SPORTSWEAR COMPANY89again deferred her employment and agreed to call her back when employment was available.She was never recalled or reinstated 24Concluding FindingsThe Respondent has stated a variety of reasons for the discharge of Ada Bizzell. Accordingto the testimony of Ralph A Wasserman,during acontroversy concerning the appointment ofMargaret Mari um as forelady, Ada Bizzell invited him to fire her, and he replied, "That'swhat I do not intend to do at this particular time, when I am ready. I'll do it at my own leisure "Several days later on November 16, 1951, Ada Bizzell, Gertrude Hallock. Iris Prom, andAnnie M. Salter were called to the office and laid off for alleged lack of work Terminationnotices were not issued until January 4, 1952(General Counsel's Exhibits Nos. 22, 24, 25, and26), in which entirely different reasons were asserted. At the hearing Ralph A Wassermantestified that Ada Bizzell was discharged for the sole reason that she engaged in union ac-tivities on company time Such uncertainties and other evidence in the case point inevitablyto the conclusion that Ada Bizzell was discharged because of her protected activities on behalfof a labor organization. 25 I am, therefore, constrained to find that the Respondent discriminatedin regard to the tenure of employment of Ada B Bizzell to discourage membership in a labororganizationin violation of Section 8 (a) (3) of the Act.With respect to the discharge ofTrudieLouiseMaloy, the Respondent was equally uncertainas to the reason for her layoff on November 21. 1951, although she was replaced in the job bya new girlnamed Juanita. Ralph A. Wasserman professed no recollection of this incident,although this employee was called to his office at the commencement of work that day andindefinitely suspended from employment allegedly for lack of work at the plant. When hertermination notice (General Counsel's Exhibit No. 27) was prepared and sent to her onJanuary 4, 1952, the reason therein was "Discharged due to excessive absenteeism." Re-spondent's failure to show a satisfactory consistent reason for the discharge of an employeeactively engaged in protected concerted activities with other employees persuasively indi-cates discrimination because of such activities. From a preponderance of the evidence Ifind, therefore, that the Respondent discriminated in regard to the tenure of employment ofTrudie Louise Maloy to discourage membership in a labor organization.Following the Respondent's discrimination against Ada B. Bizzelland Trudie Louise Maloy,the Union intervened by sending the Respondent a telegram requesting recognition as bargain-ing representative and warning the Respondent to refrain from further discriminations Therecord clearly shows that the Respondent, upon receipt of this telegram, intensified its effortsto suppress the organizational activities of its employees.In so finding.I rely especially uponthe following coercive acts and conduct of the Respondent set forth in the foregoing findings offact, to wit:(1) Interrogating its employees as a group,and Irene Richards as an individual,on Novem-ber 23. 1951, concerning their membership in the Union, and threatening violence to a unionrepresentative in the event he should come into the plant.(2) Interviewing Irene Richards concerning her association with anotheremployee (AdaBizzell),who had been discharged because of union activities;and reprimanding her forfailure to carry out instructions of a forelady, without revealing the nature of theoffense(3) Interrogating an apprehensive employee(Lizzie L Sykes)as to whether she had joinedthe Union,and requesting her to sign a written statement concerning a visit of union repre-sentativesto her home.(4) Interrogating Bessie B.Elliott concerning her activities in sending union representa-tives to the homes of other employees, and concerning her former affiliations with the Unionwhile employed elsewhere.(5) Interrogating Eva Cornell with respect to her sympathies for the Union, the visits of aunion representative(Ada Bizzell)to her house,and alleged threats by union representa-tives.(6) Interrogation of Gladys M Weathers concerning her personal affairs in which Ralph A.Wasserman inquired whether she had signed a union card, whether she had been subjectedto pressure in joiningthe Union, and whether she belonged to the "Minnie Crowd."URalph A. Wasserman testified that before the Respondent had a chance to notify her theyreceived a complaint from the Labor Relations Board and that he wanted to see what the out-come of this thing was, what sort of charges she would make against him.M. Snower& Co., 83 NLRB 290. 90DECISIONS OF NATIONAL LABOR RELATIONS BOARD(7) Interrogation ofMinnie L, justice concerning her personal and religious affairs,accusing her of lying and engaging in disloyalty to her Employer comparable to that of JudasIscariot,because she was engaged in concerted activities on behalf of a labor organiza-tion.(8) The segregation of Minnie L Justice from fellow employees and subjecting her toridicule in the presence of visitors and employees by uncomplimentary remarks reflectingupon her loyalty to the Respondent, and threatening her with discharge for engaging in con-certed activities with other employees for the purpose of collective bargaining or othermutual aid or protection.With respect to the discharge of Minnie L. Justice on January 3, 1952, I find no merit in thecontention of the Respondent that she was discharged for calling her employer a "DamnYankee Jew." The explosive dismissal of this employee occurred at a time when she was beingunjustly and publicly reprimanded by Forelady Helen P. Kohler based upon a fictitious andhearsay reportNeither the forelady nor Ralph A. Wasserman paid any attention to her denialof the charges. It is hardly conceivable that on this occasion an employee would reiterate andinclude the employer himself in uncomplimentary remarks as to which she was at the timeprotesting her innocence In any event, the past conduct of Ralph A Wasserman towards thisemployee, and the unjustified accusations of Forelady Helen P Kohler were far more repre-hensible than the alleged remarks of Minnie L Justice at that time. Because I am convincedfrom previous conduct of Ralph A. Wasserman that he had determined to discharge Minnie L.Justice, it is not deemed necessary to determine the disputed credibility issue as to whethershe referred to him as a "Damned Yankee Jew." From a preponderance of the evidence andthe entire record in the case, I find that the Respondent discriminated in the tenure of em-ployment of Minnie L Justice to discourage membership in a 'labor organization To reach adifferent conclusion, the Trial Examiner must close his eyes and ignore the long continuedbaiting and harassment of an admittedly worthy and competent employee, whose only fault tothe instant of discharge was to passively insist upon the right to engage in concerted activitiesfor the purpose of collective bargaining as guaranteed to employees in Section 7 of the ActHaving carefully observed the conduct and demeanor of Minnie L Justice as a witness andthroughout the turbulent hearing in this case, it is impossible for the Trial Examiner to concurin the contentions of the Respondent that she was an insurrectionist, intermeddler, or dis-ruptive influence in its manufacturing plant.The Respondent through Ralph A. Wasserman, manager, on January 9, 1952, disclosed itssuspicion that Margaret J. Moyer was engaged in union activities by confronting her with theaccusation that she was procuring members for the Union Within a week thereafter Moyerapplied for and was granted sick leave to procure medical attention and recuperate from herailment.During that absence, without investigation, the Respondent issued a terminationnotice (General Counsel's Exhibit No. 29) dated January 30, 1952,recitingvoluntaryresigna-tion for unknown reasons. In the interim she had visited the plant and discussed the progressof her recuperation with J. -A Wasserman, who had granted the leave of absence She wasadmittedly a satisfactory employee, and no complaints were made concerning her work. Uponreceipt of the termination notice she immediately applied for reinstatement For reasonsbest known to itself the Respondent delayed reinstatement, and finally admitted that her requestfor reinstatement was dropped because her name had been included in an amended charge andcomplaint filed against the Respondent alleging unfair labor practices. From such conduct bythe Respondent, and from the entire record in the case, the Trial Examiner is convinced thatthe termination notice was issued to this employee by reason of suspected activity on behalfof the charging Union. to I find, therefore, that the Respondent discriminated in the tenure ofemployment of Margaret J Moyer to discourage membership in a labor organization in vio-lation of Section 8 (a) (3) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in connection with theoperations of Respondent described in section 1, above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States tending to lead to labordisputes burdening and obstructing commerce and the free flow of commerceNewYork Telephone Co , 89 NLRB 381 at 384: ".. when an employee is dischargedbecause his employer believes him tobe engagedin concerted activity, the discharge isviolative of the Act, whether or not such belief is well founded. " MARYLAND SPORTSWEAR COMPANY91V.THE REMEDYHaving foundthat theRespondent has engaged in and is engaging in certain unfair laborpractices, I shall recommend that it cease and desist therefrom, and take certain affirmativeaction designed to effectuate the policies of the ActIthas been found that Respondent duringthemonth of November 1951, and thereafter, inter-fered with, restrained, and coerced its employees in the exercise of the rights guaranteed inSection 7 of the Act by coercively interviewing and interrogating them en masse and as indi-viduals concerning their sympathies for, affiliation with, and membership in a labororgani-zation.Ithas been found that Respondent threatened to resort to violence and do bodily harm torepresentatives of a labor organization if they entered the plant.Ithas been found that Respondentsegregatedone employee from other employees and sub-jected her to ridicule, abusive language, and unjust accusations of disloyalty, in the presenceof visitors and fellow employees, because of her protected activities on behalf of the Union.By the aforesaid unfair labor practices the Respondent has demonstrated contempt for andrejection of the principle of collective bargaining. It has adopted an attitude of violent hostilityto the general purposes of the Act. The antipathy of Respondent to the objectives of the Actjustify an inference that other unfair labor practices may be anticipated, and that the purposesof the Act may be frustrated unless the Respondent be required to take affirmative actionadequate to dispel the threat It will be recommended, therefore, that the Respondent ceaseand desist from acts and conduct herein found to be a violation of the Act, and from in anymanner interfering with, restraining, or coercing its employees in the exercise of rightsguaranteed by the Act. 27Ithas been found that Respondent discriminatorily discharged Ada B Bizzell on November16, 1951, Trudie Louise Maloy on November 21, 1951, Minnie L Justice on January 3, 1952,and Margaret J. Moyer onJanuary 30, 1952 1 shall recommend, therefore, that the Respondentoffer to each of said employees immediate and full reinstatement to her former or sub-stantially equivalent position, 28 without prejudice to seniority or other rights and privileges,andmake each of them whole for any loss of pay suffered by reason of the discriminationagainst her by the payment to each of them of a sum of money equal to the amount she wouldhave earned as wages since the date of her discharge to the date when such offer of reinstate-ment is made, less net earnings 29to be computed on a quarterly basis in the manner set forthin F. W. Woolworth Co , 90 NLRB 289 Earnings in one particular quarter shall ha%e no effectupon the back-pay liability for any other suchperioditwill also be recommended that the Re-spondent make availableto theBoard and its agents, upon request, its payroll and other recordsnecessary to facilitate the computation of back pay herein awardedUpon the basis of the foregoing findings of fact and the entire record in the case, I make thefollowing.CONCLUSIONS OF LAW1.Amalgamated Clothing Workers of America, C 10 , is a labororganizationwithin themeaningof Section 2 (5) of the Act2.By interfering with, restraining, and coercing its employees in the exercise of rightsguaranteedin Section 7 of the Act, the Respondent has engaged iii and isengagingin unfair laborpractices within the meaning of Section 8 (a) (1) of the Act -3By discriminatingin regardto the hire and tenure of employment of Ada B. Bizzell,Trudie Louise Maloy, Minnie L. Justice, and MargaretJ Moyer, the Respondent has engagedin andis engagingin unfair labor practices within the meaning of Section 8 (a) (1) and 8 (a)(3) of the Act4The aforesaid unfair labor practices are unfair labor practices affecting commercewithin the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]27 Thepublication.posting,and enforcementof reasonablerules to preserve order andcontinuity of workin its plant during workinghourswill not be deemed a violation of thisrecommendation28 The Chase National Bank of the City of New York. San Juan. Puerto Rico,Branch. 65NLRB 82729See: CrossettLumber Co . 8 NLRB 440